DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I. Claims 1-15, drawn to a semiconductor device, classified in CPC H01L23/295, 3121, 4922. 
II. Claims 16-20, drawn to a method for fabricating a semiconductor device, classified in CPC H01L21/563, H01L24/27, H01L2224/11462. 
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the semiconductor device as claimed can be made by another and materially different process such as one in which instead of forming a through-hole into the encapsulant and filling the through-hole with a conductive material into the through-hole to form an electrical interconnector, an electrical interconnector material can be first deposited onto and electrically coupled to the first contact pad and subsequently molding an encapsulant material around the electrical interconnector without having to drill the encapsulant to form the through-hole and then performing 
In the case that Group I, device claims 1-15, is elected, this group of claims has following patentably distinct species of the disclosed invention: 
Species 1 Figs. 1A, 1B, 2A, 2B. 
Species 2 Figs. 3A, 3B.
In the case that Group II, method claims 16-20, is elected, this group of claims has following patentably distinct species of the disclosed invention: 
Species 1 Figs. 1A, 1B, 2A, 2B. 
Species 2 Figs. 3A, 3B.
Particularly, species 1 is directed to in which device external surfaces of the electrical interconnectors are recessed from an external surface of the encapsulant and in which the encapsulant is only disposed on the semiconductor die and the electrical interconnectors, whereas species 2 is directed to in which device external surfaces of the electrical interconnectors are protruded from an external surface of the encapsulant.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic. 
A telephone call was made to Mr. James O’Neil on November 16th, 2021 to request an oral election to the restriction requirement, but did not result in an election being made.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892